 

 

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

 

Place:

for the
District of Nevada
United States of America )
Vv. ) Case No. 2:17-cr-177-KJD-PAL
)
ANDREW MICHAEL AGALZOFF )
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

i" — —

Lloyd D. George United States Courthouse

 

333 Las Vegas Blvd., South ‘Courtroom No.: 3D
Las Vegas, NV 89101 .
Elayna J. Youchah, U.S. Magistrate Judge Date and Time: July 14, 2021 at 2:30 p.m.

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date:

 
 
  
 
  
 

 

Judge ’s signature

ELAYNA J. YOUCHAH, U.S. Magistrate Judge
Printed name and title

   
 
   

 

~____- RECEIVED
SERVED ON

P COUNSEL/PARTIES OF RECORD

AK US DISTRICT COURT
as sre OF NEVADA

BY: nee

    

DEPUTY

 

 
